incident would result in his being punished twice for the same action in
                   two different jurisdictions. The district court denied appellant's writ
                   petition and, on appeal from that determination, he reiterates the
                   arguments that he advanced before the district court.
                               The Double Jeopardy Clause under the United States
                   Constitution protects a defendant from both successive prosecutions and
                   multiple punishments for the same offense. U.S. Const. amend. V; United
                   States v. Dixon, 509 U.S. 688,695-96 (1993); see also Nev. Const. art. 1, §
                   8; Jackson v. State, 128 Nev. „ 291 P.3d 1274, 1278 (2012)
                   (recognizing that the federal and Nevada Constitutions provide the same
                   protections against double jeopardy). Double Jeopardy protections,
                   however, are not implicated here because the purpose of the parole
                   revocation hearing at issue in this case is to determine whether the Parole
                   Board will reinstate appellant's original sentence for the underlying crime
                   due to his apparent parole violations, not to punish appellant for the
                   conduct that led to the parole revocation hearing.      See United States v.

                   Brown,   59 F.3d 102, 104-05 (9th Cir. 1995) (recognizing that the
                   revocation of parole is viewed as the reinstatement of a previous sentence,
                   not as punishment for the actions resulting in the revocation). This is true
                   even if the parolee is subjected to more than one parole revocation based
                   on the same underlying act, as appellant alleges is the case here.       See

                   United States v. Clark, 984 F.2d 319, 320 (9th Cir. 1993) (holding that the
                   revocation of both probation and supervised release related to two prior
                   convictions based on a single action by the offending party was permissible
                   and did not implicate double jeopardy). Accordingly, we conclude that the




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    me,
                 district court did not abuse its discretion in denying appellant's petition
                 for a writ of prohibition, Reno Newspapers, 126 Nev at , 234 P.3d at
                 924, and we therefore
                             ORDER the judgment of the district court AFFIRMED.




                                                                  \CA.-k   Lat-aai       ,J.
                                                             Hardesty


                                                                                          J.
                                                             Douglas


                                                                                         , J.




                 cc: Hon. James E. Wilson, District Judge
                      William Cato Sells, Jr.
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(G) 1947A    e